Thompson, Justice.
On July 18,1994, Wells pled guilty in Bleckley County to murder and aggravated assault. Nearly eight years later, Wells moved to withdraw his plea, asserting he had received ineffective counsel because he was erroneously informed he would be paroled in seven years. The court denied Wells’ motion to withdraw his plea and Wells appeals, urging us to reverse on the ground that he was not afforded an evidentiary hearing or an opportunity to be heard in support of *532his motion.
Decided September 30, 2002.
Lawson Wells, Jr., pro se.
Timothy G. Vaughn, District Attorney, Thurhert E. Baker, Attorney General, Adam M. Hames, Assistant Attorney General, for appellee.
This case is controlled by Davis v. State, 274 Ga. 865 (561 SE2d 119) (2002), in which we held that a trial court is without jurisdiction to entertain an untimely motion to withdraw a guilty plea. Wells’ motion, which was filed long after the term of court in which his plea was entered, was untimely and, therefore, did not invoke the jurisdiction of the lower court. Id. Accordingly, we find no error.

Judgment affirmed.


All the Justices concur.